DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to an apparatus for modifying a liquid held in a liquid container having container walls wherein the liquid is responsive to vibration energy within the audio frequency range that is introduced into the liquid, said apparatus comprising a transducer capable of producing vibration energy within the audio frequency range in response to a signal input, and a coupler affixed to the transducer, classified in B01F31/85, B01F31/86, H04R1/028.
II. Claims 21-24, drawn to a method of agitating a vibration responsive liquid in a container comprising:
deploying vibration responsive sensors in or on a container containing a vibration responsive liquid,
coupling vibration energy directly to the container, which is within the audio frequency spectrum, 
from the outputs of the deployed sensors, determining the frequency response of the container with the vibration responsive liquid contained therein,
using the determined frequency response of the container and liquid, determining the frequencies that can effectively excite vibration energy in the liquid contained in the container,
and coupling vibration energy directly to the container using audio input signals containing the frequencies determined in the foregoing step, classified in B01F 23/238.


selecting a transducer capable of producing acoustic energy within a sonic frequency range, mounting the transducer to the outside of a barrel containing the liquid alcoholic beverage to be aged such that acoustic energy produced by the transducer is coupled to the barrel,
positioning at least one sensor to detect the acceleration changes in the container wall or pressure fluctuations in the liquid alcoholic beverage in the barrel when the transducer mounted to the barrel is energized at different frequencies, the sensor having sensor outputs,
from the sensor outputs determining the resonant frequency or frequencies of the barrel within the sonic frequency range of the transducer, and
driving the transducer with a signal containing energy at the determined resonant frequency or frequencies of the barrel to provoke a resonance or resonances in the barrel which enhance agitation of the alcoholic beverage in the barrel, classified in C12H 1/06.
The inventions are independent or distinct, each from the other because:
Inventions of Groups II, III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case ) the apparatus as claimed can be used to practice another and materially different process.
Inventions of Groups II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are either not . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The prior art applicable to one invention would not likely be applicable to another invention.
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/               Primary Examiner, Art Unit 1791